IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 



NOS. AP-76,569 & AP-76,570         


IN RE CHARLES KEVIN BOWEN AND JENNIFER BOWEN, Relators





ON APPLICATIONS FOR WRITS OF PROHIBITION
IN CAUSE NOS. 09-649-K368 & 09-650-K368 
IN THE 368th DISTRICT COURT FROM
WILLIAMSON COUNTY


 Per curiam.

OPINION


	Relators are charged with capital murder and have mandamus applications currently under
submission at this Court that could decide who will represent them in the trial court. In re Charles
Kevin Bowen and Jennifer Bowen, AP-76,519 & AP-76,520 (argued and submitted May 4, 2011). 
The trial court set the cases for pre-trial hearings and a trial setting in June. Relators responded with
motions to stay the proceedings which this Court construed as motions for leave to file applications
for prohibition. The Court invited the trial court and the State to submit responses. 
	The State's response suggests that the trial court simply kept the cases on the trial docket out
of concern for the Relators' already lengthy incarceration and in anticipation of this Court's ruling
on the mandamus applications before the June 13, 2011 trial date. The State does not oppose a stay,
so long as neither the State nor the trial court are assigned fault for the delay.
	The Relators' motions for leave to file writs of prohibition are granted. The issue of the
legality of the trial court's disqualification of retained trial counsel in these capital murder
prosecutions is under submission at this Court. Further proceedings in the trial court before this
Court's decision would nullify the pending mandamus applications. Accordingly, we conclude that
issuance of writs of prohibition are necessary in order to protect this Court's jurisdiction. Tex.
Const. art. V, § 5(c). 
	The Respondent, the Judge of the 368th District Court of Williamson County, is directed to
stay the proceedings and is prohibited from taking further action in Cause Numbers 09-649-K368
and 09-650-K368 until this Court issues its decision in the Relator's pending mandamus
applications, Court of Criminal Appeals of Texas cause numbers AP-76,519 and AP-76,520.	
Filed:  May 27, 2011
Do not publish